Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	New claim 32 is objected to because of the following informality: a period is lacking at the end.  Correction is required.

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9, 11-14, 16-20, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claims recite a correlation between abundance of certain bacteria, as determined by detecting the V5-V6 region of bacterial 16S rRNA, and loss of function mutations in certain genes.  This judicial exception is not integrated into a practical application because data gathering steps required to use a correlation do not add a meaningful limitation to a method, as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of providing a tissue sample and analyzing for abundance of bacteria including Christensenellaceae and Collinsela (presumably the same as Collinesia) by detecting 16S rRNA by amplification were routine and conventional in the prior art, as shown by Allali et al. 2015 (see Figure 5, 

REPLY TO ARGUMENTS

4.	With respect to the above rejection, the arguments of the response filed 12/17/21 have been fully considered, but are not found persuasive.  While the response points out that Allali et al. employed primers targeting the V1-V2 region of bacterial 16S rRNA rather than the V5-V6 region as now claimed, the Office now cites Andersson et al. as evidence that targeting the V5-V6 region of bacterial 16S rRNA for the purpose of analyzing bacterial populations in biological samples was also routine and conventional in the prior art.

CONCLUSION

5.	Claims 8-9, 11-14, 16-20, and 32 are free of the prior art, but are rejected for another reason.  No claims are allowable.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

02/01/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637